Exhibit 10.80

 

 

FOURTH AMENDMENT TO STANDARD INDUSTRIAL NET LEASE

(Sorrento Business Complex)

 

THIS FOURTH AMENDMENT TO STANDARD INDUSTRIAL NET LEASE (“Fourth Amendment”) is
made and entered into as of the 5th day of October, 2016, by and between AGP
SORRENTO BUSINESS COMPLEX, L.P., a Delaware limited partnership (“Landlord”) and
AETHLON MEDICAL, INC., a Nevada corporation (“Tenant”).

 

R E C I T A L S:

 

A.             Sorrento Business Complex, a California limited partnership
(“Original Landlord”) and Tenant entered into that certain Standard Industrial
Net Lease dated as of September 28, 2009 (the (“Original Lease”), as modified by
(i) that certain First Amendment to Standard Industrial Net Lease dated as of
October 4, 2011 by and between Original Landlord and Tenant (“First Amendment”),
(ii) that certain Second Amendment to Standard Industrial Net Lease dated as of
October 10, 2014 by and between Landlord and Tenant (the (“Second Amendment”),
and (iii) that certain Third Amendment to Standard Industrial Net Lease dated as
of October 21, 2015 by and between Landlord and Tenant (the “Third Amendment”),
whereby Landlord leases to Tenant and Tenant leases from Landlord certain office
space commonly known as Suite 109 in that certain building located and addressed
at 11585 Sorrento Valley Road, San Diego, California 92121 (the “Building”).
Landlord is the successor-in-interest under the Lease to the Original Landlord.
The Original Lease, as modified by the First Amendment, the Second Amendment and
the Third Amendment, may be referred to herein as the “Lease.”

 

B.             By this Fourth Amendment, Landlord and Tenant desire to extend
the Lease Term and otherwise modify the Lease as provided herein.

 

C.             Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

A G R E E M E N T:

 

l.           Remeasurement. Landlord has remeasured the Premises, the Building
and the Project (the “Remeasurement”), and according to the Remeasurement, the
rentable square footage of the Premises, the Building and the Project shall,
effective as of the date of this Fourth Amendment, be (i) 1,703 rentable square
feet, (ii) 21,273 rentable square feet and (iii) 127,990 rentable square feet,
respectively.

 

2.            Extension of Lease Term. The Lease Term is hereby extended such
that the Lease shall terminate on November 30, 2017 (the “Fourth Amendment
Extended Expiration Date”). The period of time from December 1, 2016 through and
including the Fourth Amendment Extended Expiration Date shall be referred to
herein as the “Fourth Amendment Extended Term.” Tenant shall not have any right
to extend the Lease Term beyond the Fourth Amendment Extended Expiration Date.

 

 

 



 1 

 

 

 

3.            Minimum Monthly Rent. Notwithstanding anything to the contrary
contained in the Lease, during the Fourth Amendment Extended Term, Tenant shall
pay Minimum Monthly Rent for the Premises in the amount of Four Thousand Three
Hundred Ninety-Three and 74/100 Dollars ($4,393.74).

 

4.            Tenant's Pro Rata Share. Notwithstanding anything to the contrary
contained in the Lease, effective as of the date of this Fourth Amendment,
Tenant's Pro Rata Share shall be 8.0054% for the Building and 1.3306% for the
Center (i.e., 1,703 rentable square feet in the Premises / 21,273 rentable
square feet within the Building and 127,990 rentable square feet within the
Center).

 

5.            Security Deposit. Tenant has previously deposited with Landlord
Three Thousand Two Hundred Fifty and 65/100 Dollars ($3,250.65) as a Security
Deposit under the Lease. Landlord shall continue to hold such Security Deposit
during the Fourth Amendment Extended Term in accordance with the terms and
conditions of Article 5 of the Original Lease.

 

6.            Condition of Premises. Tenant hereby agrees to accept the Premises
in its “as-is” condition and Tenant hereby acknowledges that Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Premises. Tenant also acknowledges that Landlord has made
no representation or warranty regarding the condition of the Premises.

 

7.              Authority. Each individual executing this Fourth Amendment on
behalf of Tenant represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in California and that Tenant has full
right and authority to deliver this Fourth Amendment and that each person
signing on behalf of Tenant is authorized to do so.

 

8.             Brokers. Each party represents and warrants to the other that no
broker, agent or finder other than Jones Lang LaSalle ("Broker") negotiated or
was instrumental in negotiating or consummating this Fourth Amendment. Each
party further agrees to defend, indemnify and hold harmless the other party from
and against any claim for commission or finder's fee by any entity other than
Broker who claims or alleges that they were retained or engaged by the first
party or at the request of such party in connection with this Fourth Amendment.
The terms of this Section 8 shall survive the expiration or earlier termination
of the term of the Lease, as hereby amended.

 

9.            Disclosures and Utility Usage Information. Pursuant to Civil Code
Section 1938, Landlord states that, as of the date hereof, the Premises has not
undergone inspection by a Certified Access Specialist (”CASp”) to determine
whether the Premises meet all applicable construction related accessibility
standards under California Civil Code Section 55.53. If Tenant is billed
directly by a public utility with respect to Tenant's electrical usage at the
Premises, upon request, Tenant shall provide monthly electrical utility usage
for the Premises to Landlord for the period of time requested by Landlord (in
electronic or paper format) or, at Landlord's option, provide any written
authorization or other documentation required for Landlord to request
information regarding Tenant's electricity usage with respect to the Premises
directly from the applicable utility company.

 

 

 



 2 

 

 

10.          Defaults. Tenant hereby represents and warrants to Landlord that,
as of the date of this Fourth Amendment, Tenant is in full compliance with all
terms, covenants and conditions of the Lease and that there are no breaches or
defaults under the Lease by Landlord or Tenant, and that Tenant knows of no
events or circumstances which, given the passage of time, would constitute a
default under the Lease by either Landlord or Tenant.

 

11.          No Further Modification. Except as set forth in this Fourth
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day and
year first above written.

 



  LANDLORD:         AGP SORRENTO BUSINESS COMPLEX, L.P.,   a Delaware limited
partnership         By: Parallel Capital Partners, Inc.,     a California
corporation,     its authorized agent         By: /s/ Jim Ingebritsen   Name:
Jim Ingebritsen   Title: President               TENANT:         AETHLON
MEDICAL, INC.,   A Nevada corporation         By: /s/ James A. Joyce   Name:
James A. Joyce   Title: Chief Executive Officer         By: /s/ James B. Frakes
  Name: James B. Frakes   Title: Chief Financial Officer













 

 

 

 

 

 

 

 

 

 



 4 

